Citation Nr: 0402996	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  97-34 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the service-connected 
diabetes mellitus.  

2.  Entitlement to an increased disability rating for 
diabetes mellitus, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from July 1951 to 
June 1953 and from June 1956 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied the veteran's petition to reopen his previously 
denied claim for service connection for a nervous disorder.  
Additionally, the RO denied the issue of entitlement to a 
disability evaluation greater than 40 percent for diabetes 
mellitus.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of his claims.  In February 2001, the Board granted the 
veteran's petition to reopen his previously denied claim for 
service connection for a psychiatric disorder.  Also, the 
Board remanded to the RO the de novo issue of entitlement to 
service connection for a psychiatric disorder as well as the 
claim for an increased disability rating for the 
service-connected diabetes mellitus.  

Further review of the claims folder indicates that the RO 
completed the development requested by the Board in February 
2001.  According to the supplemental statement of the case 
issued in October 2002, the RO continued to deny both of the 
veteran's claims.  In this regard, the Board notes that, in 
adjudicating the veteran's psychiatric claim, the RO 
considered once again the issue of whether new and material 
evidence had been received sufficient to reopen the 
previously denied claim for service connection for a 
psychiatric disorder.  Significantly, however, the Board 
granted this issue in the February 2001 decision.  The 
Board's decision is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2003).  Consequently, the Board 
will, in this current decision, address the de novo claim for 
service connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran does not have a psychiatric disorder 
associated with service or with his service-connected 
diabetes mellitus.  

3.  The service-connected diabetes mellitus requires insulin, 
a restricted diet, and regulation of activities, occasional 
episodes of hypoglycemic reactions, and complications not 
compensable if separately evaluated.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active military service and is not proximately due to, or 
the result of, the service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).  

2.  The criteria for a disability rating of 60 percent for 
the service-connected diabetes mellitus are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.119, 
Diagnostic Code 7913 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the statement of the case furnished in August 1997, the 
supplemental statement of the case issued in June 2000, an 
April 2001 letter, and a supplemental statement of the case 
furnished in October 2002, the RO informed the veteran of the 
specific provisions of the VCAA, the criteria used to 
adjudicate the claims on appeal, the type of evidence needed 
to substantiate these issues, as well as the specific 
information necessary from him.  Specifically, with regard to 
the veteran's psychiatric claim, the RO has notified the 
veteran of the need for competent evidence associating a 
current psychiatric disorder to his active military duty.  In 
addition, the RO has informed the veteran of the need for 
competent evidence reflecting a worsening of his 
service-connected diabetes mellitus.  The February 2001 Board 
remand and April 2001 letter specified that the veteran 
should identify all sources of treatment for VA to obtain 
pertinent records or the veteran to submit same regarding his 
claims, essentially requesting "anything that he's got".

In this regard, the Board acknowledges a recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) which stipulates that the agency of original 
jurisdiction (AOJ) must provide such notice to a service 
connection claimant before an initial unfavorable decision is 
made on his/her claim.  Pelegrini v. Principi, No. 01-944 
(January 13, 2003), p. 13.  In the present case, however, the 
veteran filed his current petition to reopen his previously 
denied claim for service connection for a psychiatric 
disorder in November 1996, several years prior to the 
implementation of the VCAA.  In February 2001, the Board 
granted the veteran's petition and remanded the de novo issue 
of entitlement to service connection for a psychiatric 
disorder.  Upon receipt of the veteran's case from the Board, 
the RO, in April 2001, issued a letter to the veteran and his 
representative to provide them with the necessary 
notification requirements pursuant to the VCAA.  Not until 
completing the development requested by the Board in its 
February 2001 remand did the RO, in October 2002 deny the de 
novo issue of entitlement to service connection for a 
psychiatric disorder.  The Board concludes, therefore, that 
the veteran has not been prejudiced by any notification 
errors.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Also during the 
current appeal, the veteran has been accorded several 
relevant VA examinations.  

A.  Service Connection For A Psychiatric Disorder, To Include 
As Secondary To The Service-Connected Diabetes Mellitus

1.  Factual Background

The service medical records are negative for evidence of 
complaints of, treatment for, or findings of a psychiatric 
disorder.  A VA examination conducted in December 1969 
provided no abnormal psychiatric findings.  

According to a January 1975 United States Naval Hospital 
record, the veteran was first treated for alcohol abuse with 
elevated liver enzymes at that medical facility in August 
1972.  Over the next two years, the veteran's alcohol abuse 
"was brought under control such that this [condition] no 
longer represents a problem."  The January 1975 report 
further notes that the veteran's diagnosis of alcohol abuse 
"has now changed . . . to a nervous condition diagnosed by . 
. . [a] naval psychiatrist as a paranoid reaction and 
recurrent anxiety reactions."  Medication, including Valium, 
was prescribed.  

In February 1979, the veteran was hospitalized for two weeks 
at the San Juan VA Medical Center (VAMC) due to upper 
gastrointestinal bleeding.  Testing, including an endoscopy, 
was negative and showed no evidence of an active ulcer 
crater.  Upon being asymptomatic, the veteran was discharged 
with medication and with diagnoses of arterial hypertension, 
diabetes mellitus, and alcoholism.  

A private medical statement dated in June 1979 provided a 
diagnosis of paranoia.  This physician also stated that the 
veteran had received treatment for his mental condition 
(which included symptoms of feelings of persecution, auditory 
and visual hallucinations, and insomnia) at the United States 
Naval Hospital between 1970 and 1974.  

In a September 1979 private medical statement, another doctor 
diagnosed the veteran with anxiety and neurosis with paranoid 
features.  This physician further explained that he had 
treated the veteran for this condition since 1969.  

In June 1980, the veteran underwent an examination by a 
private psychiatrist.  The examiner noted that the veteran's 
complaints of nervousness, intranquility, feeling of pressure 
from work, and problems sleeping began in 1968 and that, in 
the intervening years, he also began to experience auditory 
hallucinations (including short-lived periods of persecutory 
ideas), and extreme anxiety.  At this post-service private 
evaluation, the veteran reported that his symptoms of 
insomnia, feelings of persecution, and nervousness were not 
related "to the ingestion or cessation of ingestion of 
alcoholic beverages."  The private psychiatrist concluded 
that the veteran had a "clear cut history of" the 
development of a paranoid thought disorder from approximately 
the mid-1960s, that he probably used alcohol as an 
anxiety-alleviating substance, that he had had at least five 
periods of gross psychotic behavior and ideation "between 
1968 and 1979 to 1980."  This psychiatrist diagnosed chronic 
schizophrenia, paranoid type, in current acute exacerbation.  

Between March and June 1981, the veteran was hospitalized at 
the San Juan VAMC for treatment for various disorders.  
According to the hospital summary report, the veteran's 
diagnoses, in pertinent part, included a dysthymic disorder 
as well as alcohol abuse.  

Subsequently, between March and April 1982, the veteran was 
hospitalized, at his own request, for one month due to his 
complaints of increasing auditory hallucinations, anxiety, 
nightmares, and sleeplessness.  In addition, he also 
described suicidal ideations and expressed concern over the 
fact that he had increased his alcohol intake.  Following 
evaluation and treatment, the veteran was discharged with a 
diagnosis of a schizoaffective disorder (also described as 
schizoaffective schizophrenia) and with medication.  Upon 
discharge, the veteran was alert, coherent, relevant, 
oriented, and not psychotic and had lineal and logical 
thinking.  In addition, the treating physician noted that, 
according to the veteran's wife and son, the veteran was 
found to have been drinking during his weekend passes.  

Between July and September 1983, the veteran was hospitalized 
at the San Juan VAMC for seven-and-a-half weeks.  He sought 
admission for complaints of anxiety and insomnia.  Upon 
admission, the veteran was coherent, relevant, and in contact 
with reality.  He had grossly preserved memory, an anxious 
affect, and poor insight and judgment.  His inpatient 
treatment included tranquilizer medication and psychotherapy.  
His discharge diagnosis included, in relevant part, an 
anxiety disorder.  

In January 1985, the veteran was hospitalized at the San Juan 
VAMC for several days.  He was referred to this facility due 
to alcohol abuse and paranoid ideas.  In particular, he 
complained of depression, auditory hallucinations, sleeping 
difficulties, and occasional alcoholic drinking but denied 
excessive alcohol intake, suicidal ideas or attempts, and 
aggressive behavior.  Following treatment, he was discharged 
with diagnoses of alcohol dependence and early alcohol 
withdrawal and without medication.  

Approximately two months later, in March 1985, the veteran 
was admitted to the San Juan VAMC for treatment for atypical 
psychosis, alcoholic hallucinations, and alcohol dependence.  
He was treated for almost one month and was discharged in 
April 1985 without medication.  

A VA medical record dated in January 1987 indicates that the 
veteran was being treated at that time for a schizoaffective 
disorder.  His treatment included a major tranquilizer.  

In December 1991, the veteran was hospitalized at the San 
Juan VAMC for four days.  He was noted to have a long history 
of multiple illnesses, including hypertension, insulin 
dependent diabetes mellitus, bipolar mood disorder, alcohol 
dependence, and probable alcohol dementia.  The veteran 
reported that he had run out of his medication and had 
consumed a large amount of rum during the hours prior to his 
admission.  The treating physician noted that the veteran's 
lack of medication could be the result of overuse or misuse.  
A physical examination was positive for an odor of alcohol as 
well as a palpable liver edge two to three centimeters below 
the costal margin.  The treating physician also noted that 
the veteran's insight and judgment were impaired by alcohol 
intoxication.  

In an October 1997 report, a fee basis physician noted that 
the veteran had a psychiatric diagnosis of major depression 
with psychotic features.  Additionally, this doctor expressed 
his opinion that the veteran's mental condition "is directly 
related and due to his service-connected diabetic 
condition."  

VA outpatient treatment records dated in April and May 2000 
included diagnoses of a bipolar personality disorder and a 
bipolar disorder respectively.  A VA mental status 
evaluation, which was completed in November 2000, noted the 
veteran's memory gaps as well as his confusion.  The examiner 
diagnosed mixed delusive and affective disorder secondary to 
chronic alcohol abuse.  

In September 2001, the veteran underwent a VA mental 
disorders examination.  According to the report of this 
evaluation, the examiner reviewed carefully the veteran's 
voluminous claims folder as well as his medical record which 
showed a "long standing history of alcohol dependence."  
Thereafter, the examiner interviewed the veteran, who denied 
having drunk alcohol prior to the evaluation despite his 
slurred speech.  The examiner also noted that the veteran 
became very disorganized when talking about his current 
condition, showed denial in terms of his drinking problem, 
was quite grandiose, and only spoke very vaguely regarding 
getting depressed on occasions.  

Further evaluation of the veteran's mental condition 
demonstrated quite disconnected conversation, a quite 
inappropriate affect, an inability to remember specific 
details, grossly preserved but disorganized memory, 
orientation times three (to person, place, and time), 
disorganized and ineffective intellectual functioning, poor 
judgment, and very poor insight.  Laboratory tests showed 
that the veteran's ethanol level was negative.  

The examiner concluded that the veteran's principal diagnosis 
is alcohol dependence for which he is currently under 
treatment.  The examiner also expressed his opinion that this 
condition is "in no way related [to,] or a consequence of[,] 
his service-connected diabetes."  With regard to the 
etiology of the veteran's alcohol dependence, the examiner 
noted that the veteran was first treated for this condition 
several years after the veteran's separation from service.  
Furthermore, the examiner explained that, even though the 
veteran shows some features in his behavior that are 
compatible with the hypomanic manifestations of a bipolar 
disorder, he did not demonstrate a full and complete 
manifestations of a manic and/or depressive episode such as a 
bipolar disorder.  

Also in September 2001, the veteran was accorded a VA 
diabetes mellitus examination.  In the report of this 
evaluation, the examiner noted that the veteran has developed 
a series of diabetic complications which do not include "his 
psychiatric condition as directly related and due to 
diabetes."  

2.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran has not presented specific argument with regard 
to his psychiatric disorder claim.  He has simply asserted 
that service connection for a psychiatric disability is 
warranted.  

As the Board has noted in this decision, the service medical 
records are negative for complaints of, treatment for, or 
findings of a psychiatric disorder.  The VA examination 
conducted in December 1969, approximately three months after 
the veteran's separation from active military duty, 
demonstrated no psychiatric abnormality.  According to 
relevant post-service medical records, the veteran was first 
diagnosed with alcohol abuse in August 1972.  Thereafter, he 
was treated for a psychiatric condition variously diagnosed 
as alcohol dependence, a paranoid reaction, recurrent anxiety 
reactions, paranoia, anxiety and neurosis with paranoid 
features, chronic schizophrenia (paranoid type), dysthymic 
disorder, schizoaffective disorder, anxiety disorder, major 
depression, bipolar disorder, and a mixed delusive and 
affective disorder secondary to chronic alcohol abuse.  

The Board acknowledges these various psychiatric diagnoses 
other than alcoholism.  Significantly, however, the reports 
containing these diagnoses do not indicate whether the 
treating physicians had access to, and reviewed, the 
veteran's medical records.  

Furthermore, according to the report of the September 2001 VA 
mental disorders examination, this examiner did have access 
to, and carefully reviewed the veteran's voluminous claims 
folder as well as his medical record.  The examiner noted 
that the veteran's medical reports reflected a "long 
standing history of alcohol dependence."  Following a mental 
status evaluation which demonstrated quite disconnected 
conversation, a quite inappropriate affect, an inability to 
remember specific details, grossly preserved but disorganized 
memory, orientation times three (to person, place, and time), 
disorganized and ineffective intellectual functioning, poor 
judgment, and very poor insight, the examiner concluded that 
the veteran's principal diagnosis is alcohol dependence.  The 
examiner explained that, even though the veteran shows some 
features in his behavior that are compatible with the 
hypomanic manifestations of a bipolar disorder, he did not 
demonstrate full and complete manifestations of a manic 
and/or depressive episode such as a bipolar disorder.  As 
such, the examiner concluded that the only appropriate Axis I 
diagnosis that the veteran currently has is alcoholism.  The 
Board believes that, in view of this recent VA examiner's 
access to, and review of, the veteran's medical records as 
well as the fact that this physician has conducted the most 
recent evaluation of the veteran's psychiatric condition, 
greater weight should be given to his diagnostic conclusions.  

Moreover, the Board notes that the examiner who conducted the 
September 2001 VA examination also expressed his opinion that 
this condition is "in no way related [to,] or a consequence 
of[, the veteran's] service-connected diabetes."  With 
further regard to the etiology of the veteran's alcohol 
dependence, the examiner noted that the veteran was first 
treated for this condition several years after his separation 
from service.  Further, the examiner who conducted the VA 
diabetes mellitus examination in September 2001 also 
concluded that, although the veteran has developed a series 
of diabetic complications, these conditions do not include 
"his psychiatric condition as directly related and due to 
diabetes."  

Based on these relevant medical records, therefore, the Board 
concludes that the veteran has a current diagnosis of alcohol 
dependence.  In addition, the Board finds that the pertinent 
medical evidence of record demonstrates that this condition 
is not related to the veteran's active military duty, 
including his service-connected diabetes mellitus.  
Consequently, service connection for a psychiatric disorder, 
to include on a secondary basis, is not warranted.  

B.  Increased Rating For Service-Connected Diabetes Mellitus

1.  Factual Background

Initially, by a February 1970 rating action, the RO granted 
service connection for diabetes mellitus and awarded a 
40 percent evaluation for this disability, effective from 
September 1969.  According to the service medical records, 
between 1968 and 1969, the veteran was treated on multiple 
occasions for diabetes mellitus which was determined not to 
have existed prior to service.  His treatment included 
dietary restrictions as well as insulin.  A VA examination 
conducted in December 1969 included the veteran's complaints 
of cold sensations in his feet as well as the examiner's 
findings that the veteran's maturity-onset diabetes mellitus 
was controlled with diet and insulin.  

By a January 1973 rating action, the RO awarded an increased 
disability rating of 60 percent, effective from November 
1972, for the veteran's service-connected diabetes mellitus.  
This grant was based upon a VA medical record dated in 
November 1972, which indicated that the veteran's treatment 
for his diabetes mellitus consisted of exercise, dietary 
restriction, and insulin.  

By a December 1974 rating action, the RO decreased the 
disability evaluation for the veteran's service-connected 
diabetes mellitus from 60 percent to 40 percent, effective 
from March 1975.  This decrease was based upon the results of 
a VA examination conducted in November 1974, which noted some 
improvement in the veteran's diabetes mellitus but the 
continued need for insulin.  

The veteran's service-connected diabetes mellitus remains 
evaluated as 40 percent disabling.  In November 1996, the 
veteran filed his current claim for an increased rating for 
his service-connected diabetes mellitus.  

According to the relevant evidence received during the 
current appeal, a report of a December 1991 VA 
hospitalization for alcoholism indicates that, during that 
time, the veteran underwent a physical examination.  The 
examiner noted that the veteran was obese.  

Thereafter, in March 1997, the veteran underwent a VA 
diabetes mellitus examination.  At that time, he reported 
that treatment for his diabetes mellitus includes dietary; 
restrictions involving 1800 calories and an NPH insulin 
45 units single dose daily.  He reported having cataracts as 
well as arterial hypertension but denied having angina, 
congestive heart failure, transient ischemic attacks, and 
intermittent claudication.  

Objective findings on examination included decreased light 
reflex and AV-nicking and no micro-aneurysms in the veteran's 
eyes, normal sinus rhythm, no murmurs, good arterial pulses, 
normal deep tendon reflexes, normal sensory and vibration 
senses, no history of ketoacidosis or anal pruritus, no 
history of intermittent claudication, fasting blood sugar 
ranging from 90-120, and an increase in body weight (from 170 
in the prior year to 185 at the VA evaluation).  The examiner 
diagnosed diabetes mellitus, insulin required.  

In the report of the September 2001 VA diabetes mellitus 
examination, the examiner noted that the veteran has had 
acute complications of his diabetes mellitus (including 
occasional hypoglycemic reactions) but has not had a history 
of diabetic comas or ketoacidosis.  The examiner further 
stated that the veteran's chronic diabetic complications 
include cardiovascular disease with hypertriglyceridemia, 
arterial hypertension, and clinical angina pectoris due to 
left ventricular inferolateral ischemia with redistribution; 
proteinuria; and early cataracts.  The veteran has no 
diabetic neuropathy, although a physical examination of his 
lower extremities showed neuropathy with a diabetic scar 
recently re-activated in his right leg.  The veteran reported 
visiting his diabetic care provider approximately once every 
two to three months.  In addition, he complained of loss of 
strength particularly in his lower extremities.  The veteran 
weighed 180 pounds.  

Further evaluation of the veteran's diabetes demonstrated 
rare occasion of hypoglycemia, not very strict compliance 
with dietary restrictions (which include a 1600 calorie per 
day diet), unstable weight, limitation of activities, no 
diabetic retinopathy, cataracts, arterial hypertension and 
arteriosclerotic heart disease, loss of sensation in the 
lower extremities, chronic leg ulcers (including at that time 
a skin ulcer on the distal third of the right leg, chronic 
tissue scar, as well as onychomycosis of both feet), NPH 
insulin 40 units daily as well as additional daily 
medication, no history of anal pruritus, no bladder or bowel 
functional impairment, unstable weight, an essentially 
unremarkable neurological evaluation, and diminished deep 
tendon reflexes and vibration.  The examiner diagnosed 
diabetes mellitus, type II, which was under treatment with 
insulin and which included occasional hypoglycemic reaction, 
early cataracts, arterial hypertension which was under 
control with medication, hypertensive arteriosclerotic heart 
disease manifested by reversible inferolateral ventricular 
ischemia (angina pectoris), left ventricular concentric 
hypertrophy, right bundle branch block (with an ejection 
factor of 65%), an active right leg ulcer, diabetic 
nephropathy with proteinuria, and hyperlipoproteinemia with 
therapy.  

2.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

According to the diagnostic code which rates impairment 
resulting from diabetes mellitus, evidence that this disorder 
requires insulin, a restricted diet, and regulation of 
activities results in the assignment of a 40 percent 
disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2003).  The next higher disability evaluation of 60 percent 
requires evidence of the need for insulin, a restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Id.  The highest disability rating 
allowable pursuant to this Diagnostic Code, 100 percent, 
necessitates evidence of the need for one daily injection of 
insulin, restricted diet, and regulation of activities 
(including avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Id.  

Throughout the current appeal, the veteran has essentially 
asserted that his service-connected diabetes mellitus is more 
severe than the current 40 percent evaluation indicates.  In 
particular, he has complained of loss of strength in his 
lower extremities as well as a limitation of activities due 
to this service-connected disability.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected diabetes 
mellitus must be considered in conjunction with the clinical 
evidence of record as well as the pertinent rating criteria.  

The Board has considered the veteran's complaints of loss of 
strength in his lower extremities.  In this regard, the Board 
notes that the recent pertinent medical evidence of record 
reflects that the veteran's diabetes is manifested by NPH 
insulin 40 units daily, outpatient treatment once every two 
to three months, a 1600 calorie per day diet, not very strict 
compliance with dietary restrictions, unstable weight, 
occasional hypoglycemic reactions, no history of diabetic 
comas or ketoacidosis, diminished deep tendon reflexes and 
vibration but no diabetic neuropathy, an active right leg 
ulcer, a chronic tissue scar, diabetic nephropathy with 
proteinuria, hyperlipoproteinemia with therapy, and no 
diabetic retinopathy, history of anal pruritus, or bladder or 
bowel functional impairment.  

Though the examiner indicated that he had arterial 
hypertension, hypertensive arteriosclerotic heart disease 
[manifested by reversible inferolateral ventricular ischemia 
(angina pectoris), left ventricular concentric hypertrophy, 
and a right bundle branch block (with an ejection factor of 
65%)], as complications of diabetes mellitus, previous rating 
actions have denied service connection for cardiovascular 
complications of diabetes mellitus, and that matter has not 
been developed for current appellate review.   

As this relevant medical evidence indicates, although the 
veteran's diabetes requires insulin, a restricted diet, and 
regulation of activities, this disorder is not manifested by 
ketoacidosis and is only reflected by occasional episodes of 
hypoglycemic reactions.  The veteran's diabetes does not 
require one or two hospitalizations per year or twice a month 
visits to a diabetic care provider.  In fact, according to 
the veteran's own statements made at the recent VA 
examination in September 2001, he only visits his diabetic 
care provider once every two to three months.  However, there 
is clear evidence of diabetic complications, including the 
leg ulcer and nephropathy.  Resolving all doubt in the 
veteran's favor, the criteria for a 60 percent rating are met 
or nearly approximated.  Without evidence of the need for one 
daily injection of insulin, the need for avoidance of 
strenuous occupational and recreational activities, episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, the next higher rating 
of 100 percent cannot be assigned for the veteran's 
service-connected diabetes mellitus.  See, 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has not provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) and has 
not made a determination as to whether the veteran's 
increased rating claim meets the criteria for submission to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  In this regard, the Board 
finds no evidence of an exceptional disability as manifested 
by related factors such as marked interference with 
employment or frequent hospitalizations associated with the 
service-connected diabetes mellitus.  Specifically, it is not 
shown by the evidence of record that the veteran required any 
recent hospitalization for this service-connected disability.  
Also, the overall picture presented by the evidence in the 
claims folder did not actually reflect "marked 
interference" in employment due specifically to this 
service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected diabetes mellitus to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for consideration of the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1).  This disability may be 
appropriately rated under the schedular criteria.  






ORDER

Service connection for a psychiatric disorder, to include as 
secondary to the service-connected diabetes mellitus, is 
denied.  

A disability rating of 60 percent for diabetes mellitus is 
allowed, subject to the regulations governing the award of 
monetary benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



